DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
Claims
Claims 1-2, and 4-20 are currently pending.
Claims 1 and 4 are amended.
Claim 3 is cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Gallagher on 02/08/2022.

Claim 1. (Currently Amended) A monitoring system for operation of at least one energy chain for guiding at least one line between a first connection point on a base and a second connection point, relatively movable thereto, on an entrainment member, comprising: the at least one energy chain which forms a movable strand, a stationary strand and a deflection bend therebetween; at least one sensor to generate at least one output dependent on a condition of the energy chain; an evaluation unit which evaluates the at least one output of the sensor, the evaluation unit to monitor whether a fault condition occurs during the operation of the energy chain; and the sensor which operates without contact and is arranged such that the sensor interacts from a distance with at least a subregion of the deflection bend and/or a subregion of the movable strand, to generate an output that is dependent on a position and/or a speed of the interacting subregion(s) of the energy chain, wherein the sensor is configured as a non-mechanically detecting sensor and comprises an optically detecting sensor, or the sensor is configured as a non-mechanically detecting sensor and comprises a distance meter, which determines distance electrically and/or magnetically.

Allowable Subject Matter
Claims 1-2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Riddall US20150122047 discloses a cable track monitoring system and method. In one embodiment, a monitoring system for a cable track is operatively mounted between an anchoring unit and a mobile unit in designating a deployable cabling path therebetween as the mobile unit travels relative to the anchoring unit. The system comprises a monitoring cable to be run within 
However, Riddall fails to disclose the sensor is configured as a non-mechanically detecting sensor and comprises an optically detecting sensor or the sensor is configured as a non-mechanically detecting sensor and comprises a distance meter, which determines distance electrically and/or magnetically.
Merten et al US8550236 (hereinafter “Merten”) discloses an extraction device, particularly for mining, having two drive stations and a drive chain which extends between the sprockets thereof. So that hanging chain or chain wear to a conveyor chain, in the case of a conveyor device, or to a plow chain, in the case of a plow device, can be detected, magnetic sensor units for detecting at least one chain condition of the drive chain are provided, wherein each sensor unit includes a transmitter, which is formed by a static or dynamic magnetic field generator, and a detector field, which is provided with a plurality of magnetic field detectors, as a detector, the detector and the transmitter being arranged to the side of a passage for the run of the drive chain that is to be scanned. The invention also relates to a method for controlling an extraction device for preventing hanging chain. (Fig 1-8, Col 6 line 7 – Col 11 line 13)
However, Merten fails to disclose the sensor is configured as a non-mechanically detecting sensor and comprises an optically detecting sensor or the sensor is configured as a non-mechanically detecting sensor and comprises a distance meter, which determines distance electrically and/or magnetically.
Prior arts such as Riddall and Merten made available do not teach, or fairly suggest, the sensor is configured as a non-mechanically detecting sensor and comprises an optically detecting sensor or the sensor is configured as a non-mechanically detecting sensor and comprises a distance meter, which determines distance electrically and/or magnetically.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-2, and 4-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855